Citation Nr: 1541113	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-09 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for abdominal hernia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of ingrown toenails.

4.  Entitlement to service connection for insomnia, to include as secondary to service-connected migraine headaches.

5.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The abdominal hernia issue is decided herein while the other issues on appeal are addressed in the REMAND that follows the below ORDER.

The record before the Board consists of the Veteran's paper claims file and electronic records included within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

An abdominal hernia has not been present during the period of the claim.


CONCLUSION OF LAW

The criteria for service connection for an abdominal hernia have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



	
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in August 2012, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's service treatment records and available post-service treatment records have been obtained.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim decided herein.  The Board is also unaware of any such evidence.

The Veteran was not provided a VA examination and no medical opinion was obtained in response to her abdominal hernia claim.  However, the Board finds a remand for an examination and etiology opinion is not required.  As discussed below, the service and post-service medical evidence of record is negative for the claimed disability, and the Veteran's statements concerning the presence of the claimed disorder in service and currently are not credible.  Therefore, the medical evidence is sufficient to decide the claim, and VA is not obliged to provide an examination or obtain an opinion in response to the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the Board will address the merits of the claim.

II.  General Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran claims that she currently has an abdominal hernia that was first diagnosed during her military service.  She claims that after she gave birth to her son while on active duty, she was diagnosed with the disorder and was recommended for surgery.  The Veteran reports that she has yet to undergo surgery for her condition and that her hernia has persisted.  

Review of the Veteran's service records and post-service medical evidence does not show that an abdominal hernia has been diagnosed during service or following her discharge from active duty.

Service treatment records are negative for a diagnosis or treatment of an abdominal hernia.  A June 1986 service treatment record shows that the Veteran was assessed as having a muscle strain of the lower abdomen following reports of a two week history of dull, intermittent pain that worsened with prolonged sitting.  She was prescribed medication and advised to use a heating pad and to return for treatment if needed.  There is no indication that the Veteran sought additional treatment or reported continued abdominal pain.  Additional records associated with the birth of the Veteran's son in April 1987 and her post-natal care do not include any pertinent abnormal physical findings or reported symptomatology.  The Veteran underwent a physical examination in January 1990 in connection with her discharge due to a subsequent pregnancy (Chapter 8), but was not diagnosed with a hernia.  She denied ever having a hernia on the associated January 1990 report of medical history.

Private medical records dated following the Veteran's discharge are negative for a diagnosis of an abdominal hernia or reports of pertinent symptomatology.  An August 2010 physical examination of her abdomen was normal and revealed no signs of masses or tenderness.    

Accordingly, the Board must conclude that the claimed abdominal hernia has not been present during the period of the claim.  As there is no competent and credible evidence of a current abdominal hernia, the claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In reaching this determination, the Board has considered the Veteran's statements that she currently has an abdominal hernia that began in service.  However, the Board does not find her statements to be credible in this regard.  As noted above, the service treatment records do not show that a hernia was diagnosed during active duty and there is no post-service evidence corroborating the presence of the claimed disorder.  The Board also notes that the Veteran does not possess the expertise to render a medical diagnosis or to provide a competent opinion linking the claimed disability to service.  Finally, the Board finds the Veteran's statements to be self-serving.  

As there is no competent and credible evidence of the presence of an abdominal hernia during the period of the claim, the claim for service connection must be denied.

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for an abdominal hernia is denied.


REMAND

Additional development is needed before the Board decides the remaining claims on appeal.

The Veteran seeks service connection for hypertension, a disorder which she claimed was first diagnosed during service.  In this regard, service treatment records include notations in April 1997 and January 1990 that the Veteran experienced transient hypertension or intermittent elevated blood pressure, both associated with pregnancy.  Post-service medical records first reflect a diagnosis of essential hypertension from June 2009, but do not include any notation regarding the onset of the disorder.  

The Veteran also claims that service connection is warranted for residuals of ingrown toenails she asserted were caused by the boots she was required to wear during service.  Service treatment records reflect that she received treatment in August 1987 to remove 1/4 of the lateral side of the nail on her left hallux and her right third toe due to ingrown toenails.  The Veteran claims that her toe nails are now gone because of the wear and tear on her feet caused by her military-issued boots.

The Veteran has not been afforded VA examinations for her hypertension and residuals of ingrown toenails claims and the medical evidence is otherwise negative for etiological opinions regarding the claimed disorders.  Given the service treatment records indicating the presence of elevated blood pressure and ingrown toenails while on active duty, as well as the post-service medical evidence and lay statements, a remand is needed in order to provide the Veteran with appropriate examinations for these claims.

A remand is also warranted in order to afford the Veteran a VA examination with respect to the claim for service connection for insomnia.  The Veteran claims that her currently diagnosed insomnia is due to her military service, or in the alternative, was caused or aggravated by her service-connected migraines.  The evidence currently of record includes service treatment records that reflect her reports of insomnia in February 1990 and her post-service statements that her migraine headaches prevent her from sleeping and/or interrupt her sleep.  However, the evidence does not include a medical opinion regarding whether the Veteran's sleep disorder is related to service or to her service-connected migraine disability.  Thus, the Veteran must be afforded a VA examination in order to obtain an etiological opinion regarding her diagnosed insomnia.

Finally, additional development is needed in order to obtain potentially outstanding medical evidence in support of the Veteran's claim for an initial compensable rating for her service-connected migraine headaches.  On her March 2014 substantive appeal, the Veteran reported that she received treatment for her headaches at a VA medical facility in 1990 and 1991, soon after her discharge from service, and requested that VA obtain this evidence to support her claim.  Currently, the record includes only one VA treatment record pertaining to unrelated medical care in April 1997.  It is unclear whether additional treatment records exist or whether the RO attempted to obtain the Veteran's VA treatment records from as early as 1990.  To date, the RO has not responded to the Veteran's March 2014 request to obtain her VA records or clearly indicated that these records are unavailable/nonexistent.  In order to comply with VA's duty to assist, the claim must be remanded so that the originating agency can obtain the Veteran's outstanding VA treatment records or determine that these records are unavailable.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In light of the potentially outstanding VA records, coupled with the fact that the most recent VA headaches examination was performed in November 2012, after completion of all records development, the originating agency should afford the Veteran a new VA examination to determine the current severity of her service-connected migraine headaches.
  
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate action to obtain all outstanding records pertinent to the claims on appeal, to include any available records pertaining to treatment of the Veteran in 1990 and 1991.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran an examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of her diagnosed hypertension, claimed residuals of ingrown toe nails, and diagnosed insomnia.  All pertinent evidence of record must be made available and reviewed by the examiner(s).  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the appropriate examiner is asked to respond to the following:

(a)  Hypertension - the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension originated in or is otherwise etiologically related to service.  In providing this opinion, the examiner is asked to specifically consider and address the notations of transient hypertension/intermittent elevated blood pressure associated with pregnancy included in the service treatment records.

(b)  Residuals of ingrown toenails disorder - for all residuals of ingrown toenails disorders present during the period of the claim, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the disorder originated in or is otherwise etiologically related to the Veteran's active service.  

(c)  Insomnia - the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, and if not, an opinion as to whether the disorder was caused or permanently worsened by her service-connected migraine headaches.  In providing the requested opinion(s), the examiner must consider and discuss the pertinent articles identified by the Veteran's representative in the January 2015 Informal Hearing Presentation regarding insomnia and migraine headaches.

In providing the requested opinions, the examiner(s) must consider the Veteran's statements regarding the onset and progression of the claimed disorders and her pertinent symptomatology and assume that she is a reliable historian.

A complete rationale for each proffered opinion must be provided.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Afford the Veteran a VA examination to determine the current severity of the service-connected migraine headaches disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Ensure that the examiner provides all information required for rating purposes, including whether the migraine headache disability results in severe economic inadaptability.  The rationale for all opinions expressed must be provided.

4.  Undertake any other development it determines to be warranted.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  	
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


